577 F.3d 1014 (2009)
Miriam FLORES, individually and as a parent of Miriam Flores, minor child; Rosa Rzeslawski, individually and as a parent of Mario Rzeslawski, minor child, Plaintiffs-Appellees, and
Speaker of the Arizona House of Representatives and President of The Arizona Senate, Intervenor,
v.
STATE OF ARIZONA, Defendant-Appellee,
Thomas C. Horne, Superintendent of Public Instruction, Defendant-Appellant, and
C. Diane Bishop, Superintendent of Public Instruction; Eugene Hughes; David Silva; Claudine Bates Arthur; John Hosner; Ken Bennett; Ray Kellis; Jim Allman; Morrison Warren, members of the State Board of Education, Defendants.
Miriam Flores, individually and as a parent of Miriam Flores, minor child; Rosa Rzeslawski, individually and as a parent of Mario Rzeslawski, minor child, Plaintiffs-Appellees,
Speaker of the Arizona House of Representatives and President of The Arizona Senate, Intervenor-Appellant,
v.
State of Arizona; C. Diane Bishop, Superintendent of Public Instruction; Eugene Hughes; David Silva; Claudine Bates Arthur; John Hosner; Ken *1015 Bennett; Ray Kellis; Jim Allman; Morrison Warren, members of the State Board of Education; Thomas C. Horne, Superintendent of Public Instruction, Defendants.
Nos. 07-15603, 07-15605.
United States Court of Appeals, Ninth Circuit.
August 13, 2009.
Joy Ellen Herr-Cardillo, Tucson, AZ, Timothy M. Hogan, Esquire, Phoenix, AZ, for Plaintiffs-Appellees.
D. Aaron Brown, Attorney Advisor, David J. Cantelme, Esquire, Cantelme & Brown, PLC, Phoenix, AZ, for Intervenor.
Lynne Christensen Adams, Kimberly Anne Demarchi, David Dickson Garner, Esquire, Lewis & Roca, LLP, Susan M. Segal, Esquire, Arizona Attorney General's Office, Phoenix, AZ, Jose A. Cardenas, Esquire, Arizona State University Office of General Counsel, Tempe, AZ, for Defendant-Appellee.
Lynne Christensen Adams, Jose A. Cardenas, Esquire, Kimberly Anne Demarchi, David Dickson Garner, Esquire, Susan M. Segal, Esquire, for Defendants.
Eric J. Bistrow, Esquire, Burch & Cracchiolo, PA, Phoenix, AZ, for Defendant-Appellant.
Before: B. FLETCHER, MARSHA S. BERZON and JOHNNIE B. RAWLINSON, Circuit Judges.

ORDER
We remand this case to the District Court to comply with the Supreme Court's decision in Horne v. Flores, ___ U.S. ___, 129 S. Ct. 2579, 2607, 174 L. Ed. 2d 406 (2009).
IT IS SO ORDERED.